Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 1 of 22 PageID: 1299




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




   STATE OF NEW JERSEY,

                      Plaintiff,             CRIMINAL ACTION NO. 18-515

         v.
                                             SUPPLEMENTAL CERTIFICATION IN
   GARY BASRALIAN,                           SUPPORT OF DEFENDANT’S MOTION
                                             FOR COMPASSIONATE RELIEF
                      Defendant.




        I, Tamra Katcher, am a partner at Rem Katcher Law Group, P.C. hereby state

  the following.

        1.     I am an attorney at law of the State of New Jersey and a partner at Rem

  Katcher Law Group, P.C. I am the attorney of record for defendant Gary Basralian in

  the above-referenced matter.

        2.     Eight months ago, the undersigned filed a motion with this Court

  seeking a reduction of sentence and compassionate release for Basralian under the

  First Step Act, 18 U.S.C. § 3582(c)(1)A). [ECF Dkt. 31] The grounds for that application

  were the rapidly deteriorating conditions at FCI Ft. Dix due to the pandemic,

  Basralian’s myriad medical conditions which were not being treated by the BOP, and

  the intersection of those medical conditions which had been identified as co-morbid

  risk factors for severe or fatal COVID-19 outcomes. The Government opposed
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 2 of 22 PageID: 1300




  Basralian’s motion nine days later [ECF Dkt. 32] on grounds that Basralian had failed

  to exhaust his administrative remedies, and even if he had exhausted them, the BOP

  was doing everything possible to stem the transmission of the coronavirus within the

  jails and thus release was not the appropriate remedy. This Court denied without

  prejudice Basralian’s motion four weeks later on the grounds of Basralian’s alleged

  failure to exhaust his administrative remedies. [ECF Dkt. 33]

        3.    On December 1, 2020, Basralian filed a brief in support of his motion for

  compassionate release on the grounds that his age, serious medical conditions, and

  inability to protect himself against the potentially fatal consequences of infection

  from COVID-19 warranted such relief, and further alleging that he had exhausted his

  administrative remedies with the prison without relief. [ECF Dkt. 34] 10 weeks later,

  the Government has not responded to this motion, nor has the Court ruled on the

  motion.

        4.    Five   weeks    later,   Basralian   re-filed   the   December   motion   for

  compassionate release. [ECF Dkt. 35] To date, five weeks later, the Government has

  not responded to this motion, nor has the Court addressed or even acknowledged it.

        5.    Undersigned counsel now files this updated certification regarding the

  deplorable, continuously deteriorating conditions at FCI Ft. Dix, which pose an

  immediate and potentially fatal threat to Basralian, and which under applicable

  statutes and caselaw allow for either the commutation of his sentence to home

  confinement.


                                              2
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 3 of 22 PageID: 1301




        6.     FCI Ft. Dix has become the institutional face of the failure of the BOP to

  stem the tide of COVID-19 throughout the prison system, leading to massive

  infections, persistent lock-down and harsh conditions for inmates assigned to the

  lowest security level of detention, and denial of basic rights of prisoners such as

  visits with their families, exercise and library time outside of their cells, and even the

  most basic needs of showering, toilet, and washing of clothes.

        7.     In April 2020, when Basralian filed his first motion, it is almost quaint to

  state that there were 1.1 million cases of COVID-19 worldwide, resulting in 62,376

  deaths. In November, just before Basralian filed his second motion, the numbers had

  increased 50-fold to 58 million worldwide resulting in 1.3 million deaths. In the

  United States by the end of November 2020, the numbers were 12 million cases and

  250,000+ deaths. Just ten weeks later, as of this writing, the numbers in the United

  States are 27 million cases resulting in more than 463,000+ deaths. 2,300 people a

  day are dying of the virus in the United States. More than 100,000 have died just

  since the new year began.

        8.     The Bureau of Prisons is hardly immune from this pandemic as more

  than one-third of the federal inmates have tested positive for the virus, as have more

  than 10% of the staff. However, the BOP’s refusal to test the inmates and staff across

  the board makes any assessment by them of the direness of the situation inadequate

  and willfully ignorant at best, and knowingly false at worst. What the BOP cannot

  hide are the 216 federal inmates deaths due to COVID-19 that have been recorded so


                                              3
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 4 of 22 PageID: 1302




  far, a bleak tally of the unnecessary suffering of those under the BOP watch that the

  prisons have failed.

        9.     Even within the broad failure of the BOP to address this pandemic, the

  failures at FCI Ft. Dix stand out as gross incompetence and willful dereliction of duty

  to do the minimum required to help alleviate suffering and protect the inmates. As of

  this writing, more than 1900 inmates at FCI Ft. Dix have been infected by COVID-19,

  and within the dormitories it is easier to quarantine those who are not infected rather

  than those who are ill. But since FCI Ft. Dix moves inmates from dorm to dorm

  regularly, and accepts untested inmates from other facilities who bring the virus into

  the prison, and the failure to test the prison staff to identify asymptomatic carriers,

  and the use of untested inmates to serve food to the locked-down inmates, and the

  shortage of staff resulting in the inmates being locked-in with each other in

  dormitories without sufficient clean air, masks, or space for social-distancing, it is no

  wonder that the spread within FCI Ft. Dix has continued unabated.

        10.    Another failure has been the poor implementation of former Attorney

  General William Barr’s directive to decrease the prison population by releasing non-

  violent, elderly prisoners with co-morbid conditions who have suitable places to live

  and who (based upon lack of prior record and good behavior within the prison

  system) would be more likely to not pose a danger to the community if released,

  either temporarily or permanently. BOP records indicate the large number of inmates

  were released in 2020, but BOP does not segregate the compassionate release orders


                                             4
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 5 of 22 PageID: 1303




  from those thousands of inmates who get released every year for other reasons

  (most importantly completion of sentence).

        11.    Within FCI Ft. Dix, Basralian is the oldest inmate in the camp-level

  security section, and the third oldest in either camp- or low-level security. He suffers

  from multiple co-morbidities (outlined in prior submissions), has not had one

  infraction in more than a year of custody, and has a suitable and safe place to live if

  released. He has exhausted all of his administrative remedies within the BOP

  structure (also outlined in prior submissions).

        12.    Further, the BOP has failed to address Basralian’s medical conditions

  while he has been incarcerated. Despite being on notice (per the PSR and the

  sentencing arguments of Basralian’s trial counsel), the BOP has not addressed

  Basralian’s heart, lung, or circulatory conditions by testing or doctor evaluation,

  despite the assurance by this Court at sentencing that BOP was equipped to deal with

  these issues. He has not had an echocardiogram in more than a year, he is regularly

  not provided his medication in a timely manner, and has not had substantive

  treatment by a doctor for his other conditions. This negligent treatment is despite

  Basralian submitting requests for medical treatment, complaints of symptoms, and

  forwarding correspondence from doctors regarding the need for treatment.

        13.    Basralian has been able to provide a timeline over the last 10 weeks of

  the deteriorating conditions at FCI Ft. Dix. The following, based on information and

  belief from communications with Mr. Basralian:


                                             5
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 6 of 22 PageID: 1304




             a. On or about November 30, 2020, the number of positive cases in the

                compound was 439, up by over 200 individuals from the prior week.

                During that same period 22 members of the staff had tested positive.

                The reported numbers by the Bureau of Prisons differ from this

                information. The Bureau of Prisons reported that there were 303

                prisoners who had tested positive and 28 staff members who tested

                positive. (www.bop.gov). The growing number of positive COVID

                cases      amongst   the   prisoners   and   the   staff   was   increasing

                exponentially the number of prisoners in quarantine. Staff members

                who assist with the day-to-day functioning of the prison were

                restricted from moving about the facility and therefore availability of

                services, including medical services, was and to this day remains

                limited.

             b. Inmates with medical conditions were and are not getting proper

                medical treatment. Stories abound of specific inmate illnesses and

                untreated conditions (including Basralian, supra and infra.) An inmate

                who was grossly overweight and had severe medical had been

                transferred to the Camp. He could not sit to use the toilet and instead

                would defecate in the shower, contaminating the areas used by other

                inmates. Another individual who is also grossly overweight acquired




                                             6
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 7 of 22 PageID: 1305




                a rash after testing positive for COVID in May 2020. Prison medical

                staff failed to treat it and left the inmate in general population.

             c. A prison doctor advised the inmate population that herd immunity in

                the prison system is the best way to address the spread of COVID. As

                a result, she has chosen to not address the needs of inmates who

                have tested positive for COVID and have been symptomatic. The

                complaints of inmates relative to COVID issues have been brushed

                under the rug by the staff at FCI Ft. Dix, who merely shrug off the

                issue by telling the inmates that "if you don't like it, you should not

                have come to prison."

             d. On or about November 16, 2020, an inmate from the FCI Ft. Dix camp

                was placed into pre-release quarantine and then tested positive. The

                source of the inmate's infection was never established. No other

                inmates in the camp were tested to determine how the COVID

                positive inmate had contracted the virus, nor his spread among those

                also in pre-release.

             e. On or about December 8, 2020 six more staff members had tested

                positive, further decreasing the already severe shortage of staff

                necessary to run the day-to-day operations of the prison. The number

                of inmates who have tested positive was well over 400 and the total

                number of staff was well over 40. The BOP website however


                                            7
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 8 of 22 PageID: 1306




                indicated that there were 139 inmates and 36 staff who had tested

                positive on that date. There was no systemic testing going on at FCI

                Ft. Dix to establish an accurate count of those who are positive.

             f. On or about December 10, 2020 my client had a medical appointment

                for the first time about back pain that he had complained of months

                earlier. At this appointment, the medical staff put in a request for my

                client to have blood work done because he told prison medical staff

                that no blood work had been done for an extended period of time. He

                also reminded prison medical staff that his cardiologist checkup was

                still pending and unfilled. To date, he has not been seen by a

                cardiologist, nor has he had his required echocardiogram. Also,

                during this visit my client's blood pressure was unsafely high at

                163/81. This was the third blood pressure reading for the week and all

                three had been high. Nothing has been done since about this

                condition.

             g. As of December 14, 2020, there were over 500 inmates who had

                tested positive and most of the medical staff were also infected. The

                numbers reported by the Bureau of Prisons on its website for

                December 15, 2020 were 12 inmates and 47 staff.

             h. On or about December 17, 2020, my client put in for a new sick call

                visit with the medical staff. He had been suffering from episodes of


                                           8
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 9 of 22 PageID: 1307




                vertigo and lightheadedness. He could not determine whether the

                symptoms were related to his failing cardiac health. My client's four

                blood pressure readings were also higher than normal. Nothing was

                done about this condition.

             i. On or about December 22, 2020, the entire East and West wings were

                under quarantine. A corrections officer who was assigned to the

                kitchen was also in quarantine which begs the question of whether

                the kitchen staff/inmates had also been exposed to the virus.

                Simultaneously there was no systemic testing going on at the camp.

             j. As of December 23, 2020, over 500 inmates had tested positive. On

                December 22, 2020, the Bureau of Prisons reported positive COVID

                numbers for only 20 inmates and 10 staff members. There was also

                confirmation that the corrections officer in the kitchen did in fact test

                positive for COVID and several of the inmates who work in the

                kitchen were also ill, but the prison did not test them.

             k. As of December 26, 2020, 643 tested positive in the Low and 5 more

                in the Camp.

             l. On or about December 27, 2020 there were five new confirmed cases

                in   the   Camp,     and         Low/A   Wing   went       into   complete

                lockdown/quarantine. The five confirmed cases in the Camp were

                previously in Low/A Wing and were relocated to the Camp, thus


                                             9
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 10 of 22 PageID: 1308




                 expanding the footprint of the virus. There were over 600 inmates

                 who had tested positive in the Low. On December 28, 2020, the BOP

                 website reported that 295 inmates tested positive and 11 staff

                 members.

              m. On or about December 28, 2020, inmates in the Low/A wing were

                 tested for COVID and the lab received the samples on December 29th.

                 Prison officials received the results on December 31, 2020. Inmates

                 were not notified or moved until January 4, 2021 – after the holiday

                 weekend. As a result, inmates with positive COVID tests resided in

                 close quarters with other inmates for several days – thereby allowing

                 for the further spread of the virus.

              n. On or about December 29, 2020, a BOP bulletin was distributed to the

                 inmates that addressed the surge in the number of COVID positive

                 cases in the prison. The bulletin encouraged inmates to "follow

                 prevention and control measures such as wearing a mask at all times;

                 frequent sanitation, social distancing and reporting of symptoms…" It

                 is important to note that Warden Ortiz on April 11, 2020 indicated to

                 the inmates that social distancing within a prison facility is not

                 possible, yet the BOP bulletin implored social distancing. Prisoners

                 who were not in quarantine were being locked into their units for up

                 to 14 hours a day.


                                            10
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 11 of 22 PageID: 1309




              o. Over the Christmas weekend no senior staff were present and when

                 five inmates, three who tested positive, were removed from A wing,

                 the staff on duty was uncertain how to proceed. No testing was done

                 and the other men on that wing were left to their own devices.

                 Following the holiday weekend, testing was done to individuals in

                 that area of the prison. Around the same timeframe the wings of the

                 prison were locked down for up to 20 hours a day removing all

                 access to the outdoors and fresh air. It is reported in the facility there

                 over 600 positive cases although the BOP website states the numbers

                 on December 30, 2020 as 442 COVID-positive inmates and 11 staff

                 members. The lockdown continued until January 27, 2021.

              p. On or about December 31, 2020 12 inmates from the Low were in the

                 hospital and one was on life support.

              q. By December 31, 2020, approximately 1000 have tested positive for

                 COVID, however the BOP website for the same time frame is less

                 than 1/2 that number.

              r. As of January 1, 2021, the rate of infection in FCI Ft. Dix is at

                 approximately 50%, which is far greater than the rate of infection in

                 the local community. Staff members at the facility are reluctant to

                 send sick prisoners to the hospital as that would result in disclosing




                                            11
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 12 of 22 PageID: 1310




                 that the reported numbers are inaccurate, while sick staff members

                 continue to show up for work.

              s. On or about January 4, 2021, staff at the facility continue to move

                 inmates from one section to another in order to circumvent reporting

                 accurate COVID numbers. There were 31 new cases in the Camp as of

                 that date, although their positive results were from testing conducted

                 the previous week. The likely number of positive cases throughout

                 the Camp is likely now over 50% of the total population.

              t. On January 5, 2021, Basralian finally had blood work done, the first

                 time since April 2020.

              u. In early January 2020, six inmates were scheduled to be transferred

                 out of the prison but two tested positive, delaying their release.

              v. By January 6, 2021, inmates were in lockdown for 14 1/2 hours.

                 Prison staff directed inmates to keep their areas clean but only

                 provided a spray bottle of an unknown liquid to the inmates, with no

                 paper towels and no brooms. Dust continues to fall from the

                 insulation in the ceiling, ceilings are leaking, and insulation is falling

                 on the floor in the showers, All the while the pest infestation

                 continues. Prison staff had taken to blaming inmates for the spread of

                 the virus.




                                            12
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 13 of 22 PageID: 1311




              w. On January 6, 2021 there were over 1,000 positive cases at FCI Ft.

                 Dix while on January 5, 2021 the Bureau of Prisons website claimed

                 that there were only 590 inmates and 14 staff members who tested

                 positive.

              x. On or about January 7, 2021 inmates were still being restricted from

                 outdoor activities and fresh air. Inmates were being punished for the

                 spread of the virus at the prison.

              y. On or about January 8, 2021 there were 40 new positive cases in the

                 Camp. B Wing had been tested but those results were not given to

                 the inmates, nor actions taken by BOP to address those inmates who

                 tested positive.

              z. On or about January 11, 2021 staff members moved inmates from

                 one wing to another in an effort to segregate those who were

                 negative from those who have tested positive. However, these

                 groups of inmates had been comingling for weeks. A new inmate was

                 brought in off the street as a self-surrender and was not quarantined.

              aa. On or about January 12, 2021 41 inmates were moved to the A Wing

                 in an attempt to separate them from those who tested positive.

                 However, five of those individuals eventually had a positive test and

                 were removed after living amongst others. This begs the question of

                 whether those five individuals contaminated the rest of the inmates.


                                            13
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 14 of 22 PageID: 1312




                 One of the five positive COVID inmates had tested positive

                 previously. Inmates who test positive for COVID are sharing common

                 areas with those who have not.

              bb.By mid-January 2020, the lockdown was greater than 19 hours per

                 day.

        14. Conditions have been allowed by explicit acts and omissions of the BOP to

           make the spread of the virus more possible. Examples include:

              a. The FCI Ft. Dix camp facility is infested with rodents, birds, and bugs.

                 It is dirty and dusty. Three of the six urinals in B Wing do not work,

                 two of the eight toilets do not work in the A Wing, one of six washers

                 work, and four of five dryers are functioning. In the B Wing, three of

                 six washers are working, and two of the six dryers are working. The

                 machines which are out of service have been broken and unplugged

                 for months. The heating system is shutting down, thus not providing

                 heat during winter months. The hot water system regularly

                 malfunctions thus restricting the accessibility of hot water to wash

                 and sanitize hands and shower, among other needs for hot water,

                 including cleaning of surfaces and kitchen equipment.

              b. The BOP has reported that the number of COVID cases at FCI Ft. Dix

                 has decreased and the recent surge in positive cases was due to

                 increased testing. Upon information and belief this report by the BOP


                                           14
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 15 of 22 PageID: 1313




                 is self-serving and inaccurate. The number of positive cases in FCI Ft.

                 Dix started to increase at the exact time that inmates from the Elkton

                 facility were transferred in. Additionally, there has been no increased

                 testing throughout the FCI Ft. Dix facility that would support the

                 BOP's statement. The BOP does not consistently test individuals after

                 quarantining to ensure that they are no longer infected with the virus.

                 The BOP states that this is consistent with CDC guidelines.

              c. The BOP has stated that it is disinfecting all areas where a positive

                 COVID person has previously been. This is a misstatement of what is

                 transpiring within the prison. In fact, the staff is merely wiping down

                 countertops and are not thoroughly disinfecting these areas. Further,

                 no significant improvements in the ventilation system have been

                 done at FCI Ft. Dix, failing to address a significant source of

                 transmission by this airborne illness.

              d. The warden and members of the administration of the prison have

                 not been seen or present on property since the pandemic started in

                 March 2020. The staff on site are argumentative and refuse to assist

                 inmates with any issues they may have. Inmates fear complaining to

                 prison staff about the conditions of the prison for fear of retribution.

                 Indeed, the warden was finally replaced in February 2021. Since the

                 arrival of the new warden, nothing has changed at the facility.


                                           15
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 16 of 22 PageID: 1314




              e. "Camp" inmates get moved into the “Low” buildings so the prison

                 administration can report that there are no positive cases physically

                 in the Camp. This shell-game of moving the coronavirus ball from

                 space to space exacerbates the problem of infecting more inmates

                 and fails to isolate those already sick.

              f. Inmates who work in the kitchen serve inmates from both A and B

                 wings of the camp, increasing the likelihood of cross-contamination

                 between the two wings.

              g. Staff members continue working throughout the facility without

                 masks. There is no real effort to compel staff to wear masks, nor to

                 punish those who don’t. In the absence of any real testing procedure

                 to identify who has the virus and who doesn’t, unanimous wearing of

                 masks is the frontline procedure to slow down the spread of the virus

                 within the prison walls.

              h. The BOP policy of only testing inmates and staff when they are

                 symptomatic, rather than regularly and across the board, allow both

                 staff and inmates who subsequently do test positive to expose others

                 while in their asymptomatic or pre-positive test phase. The

                 corrections officer who worked in the kitchen had been sick and still

                 came to work interacting with other staff and inmates before testing

                 positive and then isolating.


                                            16
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 17 of 22 PageID: 1315




              i. By January 13, 2021 the surge in positive COVID inmates led the case

                 managers at FCI Ft. Dix to encourage inmates who have served 50%

                 or more of their sentence to file for release. However, this did not

                 lead to an increase in the number of inmates released, which

                 suggests that it was a ruse by staff to avoid litigation in district courts

                 about the poor conditions in the prison.

              j. There continues to be cross-contamination between the inmates in

                 the two housing wings. COVID test results take up to seven days and

                 in   the   interim   inmates    are   comingling,   allowing   for   cross-

                 contamination. The corrections staff has repeatedly complained to

                 prison management about the cross-contamination and testing

                 procedures at the prison, to no avail.

              k. By January 15, 2021, a group of inmates organized themselves in a

                 class action lawsuit against the BOP and filed in federal court seeking

                 injunctive relief. See DNJ Case No. 1:21-cv-00790-RMB. The lawsuit

                 outlines in specific detail the deteriorating conditions at the prison

                 and the lack of efforts on behalf of prison officials and staff at FCI Ft.

                 Dix to address the significant health issues relating to COVID-19.

              l. The interaction between the staff and the inmates has become

                 adversarial due to the failure by BOP to provide solutions to staff for

                 their concerns about the virus. Prison staff members were advising


                                            17
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 18 of 22 PageID: 1316




                 inmates that they would not receive credit for courses that they had

                 taken, and others are being told they are not eligible to take courses,

                 just to keep staff separate from the inmates.

              m. With the increased negative publicity, lavatory and sink repairs have

                 finally started after almost a year of being out of service. Previously

                 the inmates had to wash their clothes while they showered and wait

                 in line for the limited number of toilets.

              n. Inmates who have tested positive for COVID are being released back

                 into the general population after 10 days, regardless of symptoms

                 and without being retested to ensure that they are no longer infected.

              o. Staff have recently set up 15 bunk beds in the visiting room so that

                 more people from the Low can be transferred to the Camp. This room

                 is not of sufficient size to hold 30 men and allow for proper social

                 distancing as suggested by prison staff.

              p. Just this month, the vaccine has started to be distributed to people in

                 the prison, but it is haphazard, arbitrary, and without regard to Center

                 for Disease Control guidelines. Despite being the oldest prisoner in

                 his unit and one of the oldest in the prison, and afflicted with co-

                 morbid conditions, Basralian still has not been vaccinated.

              q. My client’s private cardiologist remains concerned about his blood

                 pressure and wanted to change his blood pressure medication. As


                                            18
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 19 of 22 PageID: 1317




                 previously stated, my client’s blood pressure has remained high

                 notwithstanding weight loss and exercising. The medical staff

                 advised my client that he must see the prison cardiologist to adjust

                 his medication. However, my client requested to see a cardiologist 11

                 months ago and that appointment has yet to be scheduled. The

                 medical staff’s indifference to my client and other inmates’ medical

                 needs continues as no specialists have been brought in to care for

                 those of ailing health. Inmates who have heart issues, cancer issues,

                 intestinal issues, dental and skin issues have not been seen by

                 specialists. Throughout, Basralian continues to be unable to get an

                 appointment    with    the    physician   to   schedule   a     cardiology

                 appointment, his blood pressure remains high, his private doctor has

                 recommended that his blood pressure medicine be adjusted, but

                 prison medical staff have willfully failed to address these issues.

        15. Media reports over the last two months have shown how the BOP

           dramatically under-reports the numbers of ill inmates, as well as over-states

           the efficacy of the minimal efforts by the BOP to hold down the spread of

           the virus.

              a. On December 30, 2020, the Burlington Times reported that the

                 number of COVID cases in FCI Ft. Dix makes this location the prison

                 with   the   most   active    cases   throughout   the    BOP    network.


                                              19
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 20 of 22 PageID: 1318




                 (https://www.burlingtoncountytimes.com/story/news/2020/12/30/fci-

                 fort-dix-sees-2nd-covid-outbreak-active-cases-top-450-prison-

                 coronavirus-new-jersey/4092150001/).

              b. On January 6, 2021, NJ.com reported that FCI Ft. Dix is the “epicenter

                 of the virus in the federal prison system.” The article also cites

                 reports consistent with Mr. Basralian’s observations of lack of

                 medical care, extreme sickness, and despair amongst inmates. Also

                 noted are the complete lack of plans by the BOP to handle the COVID

                 situation at FCI Ft. Dix notwithstanding political pressure months ago

                 to   implement   them.   (https://www.nj.com/news/2021/01/absolute-

                 chaos-and-terrifying-the-coronavirus-is-running-rampant-through-nj-

                 prison-again.html).

              c. On January 25, 2021, the Burlington Times reported what the BOP

                 considered the first inmate death from COVID. The inmate had

                 several co-morbid conditions which increased his vulnerability to

                 COVID. The inmate filed for compassionate relief in April 2020, citing

                 his medical conditions and fear of dying from COVID. His motion was

                 denied. On December 28, 2020, the inmate tested positive for COVID

                 and subsequently was transferred to a local hospital where he died

                 from     the     virus     and      the     lack    of     treatment.

                 (https://www.burlingtoncountytimes.com/story/news/2021/01/25/fci-


                                          20
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 21 of 22 PageID: 1319




                 fort-dix-sees-first-inmate-death-due-covid-19-coronavirus-federal-

                 prison-south-jersey/6701369002/).

              d. On January 27, 2021, because of the negative publicity regarding the

                 conditions at FCI Ft. Dix which lead to the COVID-related death of an

                 inmate, signs stating “social distance” and “wear face masks” have

                 been taped to the walls.

              e. On January 28, 2021 at 7am, a group of BOP personnel toured the

                 Camp facility. An hour earlier, orderlies were told to begin cleaning

                 the facilities. Reports were provided to the group that the insulation

                 and leaks from the 15 foot high ceilings were a result of inmate

                 destruction of the property. Following the tour of the Camp, inmates

                 were locked out of the gym. Simultaneously, inmates remain

                 restricted from any outdoor activities. Inmates were now using

                 bathrooms and cramped sleeping quarters for doing daily exercises.

        16. From the above, it is clear that Basralian meets the criteria for

           compassionate release. He is faced with a potentially fatal threat to his life.

           He has exhausted his administrative remedies for relief here sought to no

           avail, indeed to the painfully indifferent response of BOP. He will be

           released in two years or less by operation of statute and prison regulations,

           if he survives that long. While the situation at the place of imprisonment

           gets worse by the day.


                                            21
Case 2:18-cr-00515-MCA Document 37 Filed 02/11/21 Page 22 of 22 PageID: 1320




  I certify that the foregoing statements made by me are true and accurate to the best

  of my knowledge and that I am subject to punishment should any of these

  statements be found to be willfully false.




                                                    REM KATCHER LAW GROUP, P.C.
                                                    Attorneys for Defendant


                                         By:        ______________________________
                                                    Tamra Katcher, Esq.
                                                    Attorney No.: 019251999


  Dated:   2/11/2021




                                               22
